DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 14 is objected to because of the following informalities:  Claim 14, line 9 recites “the plurality of APs comprise the first AP” but instead should recite, “the plurality of APs comprise [[the]] a first AP” since it is the first appearance of “first AP” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2015/0110071 A1) in view of Tian et al. (US 2017/0006631 A1).
	Regarding claim 1: 
As shown in FIGS. 1-20, Jo discloses a beam training method, comprising: 
determining, by a first access point (AP) (Jo, FIG. 1, AP1 110-1), first information (Jo, FIG. 1, paragraph [0052]; “the AP may report information of a neighboring AP so that the terminal can effectively perform a handoff.”), wherein the first information is used to indicate an association beamforming training (A-BFT) time period (Jo, FIG. 2, paragraph [0055]; “Referring to FIG. 2, the frame includes a Beacon Time Interval (BTI) 202, an Association BeamForming Training ( A-BFT) 204, an Announcement Time Interval (ATI) 206, and a Data Transfer Time (DTT) 208.”), a plurality of APs (Jo, FIG. 1, AP1 110-1, AP2 110-2, AP3 110-3) and a station (STA) (Jo, FIG. 1, terminal 120) within coverage of the plurality of APs (Jo, FIG. 1, paragraph [0051]; “When a terminal 120 moves along a path, a handover may be performed among the APs 110-1, 110-2, and 110-3.”), and the plurality of APs comprise the first AP and at least one second AP (Jo, FIG. 1, AP1 110-1, AP2 110-2, AP3 110-3); and 
sending, by the first AP, the first information (Jo, FIG. 1, paragraph [0052]; “A user receives the information of the neighboring AP, and searches for an optimal AP to receive a service by scanning only a channel used in the neighboring AP, instead of scanning all possible channels by using the information of the neighboring AP.”).
specifically disclose “the A-BFT time period is used to perform A-BFT between a plurality of APs and a station (STA) within coverage of the plurality of APs,” as recited in claim 1.
However, Tian discloses performing A-BFT between a plurality of APs and a station (STA) within coverage of the plurality of APs (Tian, FIG. 3, paragraph [0052]; “The second PCP/AP sends a second radio frame over the secondary channel, so as to notify an STA in a network established by the second PCP/AP to receive a beacon frame over the primary channel and continue to carry out A-BFT, ATI and DTI working periods over the secondary channel.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Jo as taught by Tian such that “the A-BFT time period is used to perform A-BFT between a plurality of APs and a station (STA) within coverage of the plurality of Aps” thus allowing reduced interference (Tian, paragraph [0012]).

	Regarding claim 6: 
The combination of Jo and Tian discloses the method according to claim 1, wherein the sending, by the first AP, the first information comprises at least one of follows: 
broadcasting, by the first AP, a beacon frame that carries the first information (Jo, FIG. 2, paragraph [0054]; “A frame of FIG. 2 may be referred to as a Beacon Interval (BI).”); 
sending, by the first AP, the first information to the at least one second AP, so that the at least one second AP broadcasts a beacon frame that carries the first information (Jo, FIG. 3, Provide AP2 information 305).

	Regarding claim 7: 
As shown in FIGS. 1-20, Jo discloses a beam training method, comprising: 
receiving, by a first station STA (Jo, FIG. 1, terminal 120), first information (Jo, FIG. 1, paragraph [0052]; “the AP may report information of a neighboring AP so that the terminal can effectively perform a handoff.”), wherein the first information is used to indicate an association beamforming training (A-BFT) time period (Jo, FIG. 2, paragraph [0055]; “Referring to FIG. 2, the frame includes a Beacon Time Interval (BTI) 202, an Association BeamForming Training ( A-BFT) 204, an Announcement Time Interval (ATI) 206, and a Data Transfer Time (DTT) 208.”), a plurality of APs (Jo, FIG. 1, AP1 110-1, AP2 110-2, AP3 110-3) comprise a first AP (Jo, FIG. 1, AP1 110-1), and at least one second AP (Jo, FIG. 1, AP1 110-1, AP2 110-2, AP3 110-3), and the STA comprises the first STA (Jo, FIG. 1, terminal 120); and 
determining, by the first STA based on the first information, a time period for performing sector sweep (Jo, paragraph [0092]; “In operation 411, the serving AP 410-1 transmits information on the terminal 420 to the target AP 410-2. For example, the information on the terminal 420 may include at least one of a MAC address of the terminal 420, beam information determined based on a location of the terminal 420 and to be used when transmission/reception is performed with respect to the terminal 420, and sector information.”).

Although Jo discloses all of the above, Jo may not specifically disclose “the A-BFT time period is used to perform A-BFT between a plurality of APs and a station (STA) within coverage of the plurality of APs,” as recited in claim 1.
However, Tian discloses performing A-BFT between a plurality of APs and a station (STA) within coverage of the plurality of APs (Tian, FIG. 3, paragraph [0052]; “The second PCP/AP sends a second radio frame over the secondary channel, so as to notify an STA in a network established by the second PCP/AP to receive a beacon frame over the primary channel and continue to carry out A-BFT, ATI and DTI working periods over the secondary channel.”).


	Regarding claim 13: 
The combination of Jo and Tian discloses the method according to claim 7, wherein the receiving, by a first station STA, first information comprises at least one of follows: receiving, by the first STA, a beacon frame that is broadcast by the first AP that carries the first information (Jo, FIG. 2, paragraph [0054]; “A frame of FIG. 2 may be referred to as a Beacon Interval (BI).”); receiving, by the first STA, a beacon frame that is broadcast by the at least one second AP that carries the first information (Jo, FIG. 3, Perform registration procedure using allocated SP 309).

	Regarding claim 14: 
As shown in FIGS. 1-20, Jo discloses a beam training apparatus, comprising: 
a transceiver (Jo, FIG. 19, processors 1920, 1910 and paragraph [0176]; “Accordingly, the baseband processor 1920 and the RF processor 1910 may be called a transmitter, a receiver, a transceiver, or a communication unit.”); 
a non-transitory memory comprising computer-executable instructions (Jo, FIG. 19, storage unit 1930); and 
one or more processors in communication with the transceiver and the memory (Jo, FIG. 19, controller 1940), wherein the instructions are executed to carry out a method comprising: 
determining, by the processor, first information (Jo, FIG. 1, paragraph [0052]; “the AP may report information of a neighboring AP so that the terminal can effectively perform a handoff.”), wherein the first information is used to indicate an association beamforming training (A-BFT)  time period (Jo, FIG. 2, paragraph [0055]; “Referring to FIG. 2, the frame includes a Beacon Time Interval (BTI) 202, an Association BeamForming Training ( A-BFT) 204, an Announcement Time Interval (ATI) 206, and a Data Transfer Time (DTT) 208.”), and a plurality of APs (Jo, FIG. 1, AP1 110-1, AP2 110-2, AP3 110-3) comprise the first AP (Jo, FIG. 1, AP1 110-1) and at least one second AP (Jo, FIG. 1, AP1 110-1, AP2 110-2, AP3 110-3); and 
sending, by the transceiver, the first information (Jo, FIG. 1, paragraph [0052]; “A user receives the information of the neighboring AP, and searches for an optimal AP to receive a service by scanning only a channel used in the neighboring AP, instead of scanning all possible channels by using the information of the neighboring AP.”).

Although Jo discloses all of the above, Jo may not specifically disclose “the A-BFT time period is used to perform A-BFT between a plurality of APs and a station (STA) within coverage of the plurality of APs,” as recited in claim 1.
However, Tian discloses performing A-BFT between a plurality of APs and a station (STA) within coverage of the plurality of APs (Tian, FIG. 3, paragraph [0052]; “The second PCP/AP sends a second radio frame over the secondary channel, so as to notify an STA in a network established by the second PCP/AP to receive a beacon frame over the primary channel and continue to carry out A-BFT, ATI and DTI working periods over the secondary channel.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Jo as taught by Tian such that “the A-BFT time period is used to perform A-BFT between a plurality of APs and a station (STA) within coverage of the plurality of Aps” thus allowing reduced interference (Tian, paragraph [0012]).

Regarding claim 19: 
The combination of Jo and Tian discloses the apparatus according to claim 14, wherein the transceiver is specifically configured to at least one of follows: broadcast a beacon frame that carries the first information (Jo, FIG. 2, paragraph [0054]; “A frame of FIG. 2 may be referred to as a Beacon Interval (BI).”); send the first information to the at least one second AP, so that the at least one second AP broadcasts a beacon frame that carries the first information (Jo, FIG. 3, Provide AP2 information 305).

Claims 2, 3, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo and Tian as applied to claims 1, 7, and 14 above, and further in view of Bang et al. (US 2019/0182815 A1).

	Regarding claim 2: 
The combination of Jo and Tian discloses the method according to claim 1, wherein the A-BFT time period is used by any STA within the coverage of the plurality of APs to perform sector sweep (Jo, paragraph [0092]; “In operation 411, the serving AP 410-1 transmits information on the terminal 420 to the target AP 410-2. For example, the information on the terminal 420 may include at least one of a MAC address of the terminal 420, beam information determined based on a location of the terminal 420 and to be used when transmission/reception is performed with respect to the terminal 420, and sector information.”), but does not specifically disclose or the A-BFT time period comprises a plurality of A-BFT time sub-periods, each of the plurality of A-BFT time sub-periods corresponds to at least one of the plurality of APs, and each A-BFT time sub-period is used by a STA within coverage of an AP corresponding to each A-BFT time sub-period to perform sector sweep.
Bang, FIG. 5 and paragraph [0082]; “A method for fixing the number of short SSW frames may include a method of indicating the number of short SSW frames by using one value among the beacon interval control fields. If the value range of the parameters used is equal to the value range of the number of short SSW frames, the value among the beacon interval control fields may be used without any change (or variation).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Jo and Tian as taught by Bang such that the A-BFT time period comprises a plurality of A-BFT time sub-periods, each of the plurality of A-BFT time sub-periods corresponds to at least one of the plurality of APs, and each A-BFT time sub-period is used by a STA within coverage of an AP corresponding to each A-BFT time sub-period to perform sector sweep, thus reducing beamforming training time (Bang, paragraph [0020]).

	Regarding claim 3: 
The combination of Jo, Tian, and Bang discloses the method according to claim 1, wherein the first information is further used to indicate a first time period occupied by the STA to perform the sector sweep; and after the sending, by the first AP, the first information, the method further comprises: receiving, by the first AP, a sector sweep frame that is sent by a STA within coverage of the first AP in the first time period (Bang, FIG. 5 and paragraph [0080]; “In a third exemplary embodiment, the type of the SSW frame may be designated in accordance with the A-BFT length.”).


Regarding claim 8: 
The combination of Jo, Tian, and Bang discloses the method according to claim 7, wherein the A-BFT time period is used by any STA within the coverage of the plurality of APs to perform sector sweep; and the determining, by the first STA based on the first information, a time period for performing sector sweep comprises: determining, by the first STA based on the first information, the A-BFT time period as the time period that be used by the first STA to perform the sector sweep (Bang, FIG. 5 and paragraph [0081]; “Additionally, referring to FIG. 5, the number of short SSW frames that can be transmitted within one SSW slot in the legacy 802.11ad may be fixed, and the A-BFT length/SSW slot time may be adjusted and transmitted.”).

	Regarding claim 9: 
The combination of Jo, Tian, and Bang discloses the method according to claim 7, wherein the A-BFT time period comprises a plurality of A-BFT time sub-periods, each of the plurality of A-BFT time sub-periods corresponds to at least one of the plurality of APs, and each A-BFT time sub-period is used by a STA within coverage of an AP corresponding to each A-BFT time sub-period to perform sector sweep; and the determining, by the first STA based on the first information, a time period for performing sector sweep comprises: determining, by the first STA based on the first information, an A-BFT time sub-period that is in the A-BFT time period and that corresponds to an AP covering the first STA as the time period that be used by the first STA to perform the sector sweep (Bang, FIG. 5 and paragraph [0082]; “A method for fixing the number of short SSW frames may include a method of indicating the number of short SSW frames by using one value among the beacon interval control fields. If the value range of the parameters used is equal to the value range of the number of short SSW frames, the value among the beacon interval control fields may be used without any change (or variation).”).

Regarding claim 10: 
The combination of Jo, Tian, and Bang discloses the method according to claim 7, wherein the first information is further used to indicate a first time period occupied by the first STA to perform the sector sweep; and after the determining, by the first STA based on the first information, a time period for performing sector sweep, the method further comprises: sending, by the first STA, a sector sweep frame in the first time period (Bang, FIG. 6 and paragraph [0085]; “Transmission may be performed by flexibly adjusting the A-BFT length/SSW slot time and the number of frames that can be transmitted within one SSW slot in accordance within the channel environment and the number of beams that need to be transmitted. More specifically, the AP may reduce the A-BFT length and may also increase the number of short SSW frames by changing the FSS field value. The number of SSW frame that is indicated by the FSS field may be changed from N to N+.beta..”).

	Regarding claim 15: 
The combination of Jo, Tian, and Bang discloses the apparatus according to claim 14, wherein the A-BFT time period is used by any STA within the coverage of the plurality of APs to perform sector sweep; or the A-BFT time period comprises a plurality of A-BFT time sub-periods, each of the plurality of A-BFT time sub-periods corresponds to at least one of the plurality of APs, and each A-BFT time sub-period is used by a STA within coverage of an AP corresponding to each A-BFT time sub-period to perform sector sweep (Bang, FIG. 5 and paragraph [0082]; “A method for fixing the number of short SSW frames may include a method of indicating the number of short SSW frames by using one value among the beacon interval control fields. If the value range of the parameters used is equal to the value range of the number of short SSW frames, the value among the beacon interval control fields may be used without any change (or variation).”).


	Regarding claim 16: 
The combination of Jo, Tian, and Bang discloses the apparatus according to claim 14, wherein the first information is further used to indicate a first time period occupied by the STA to perform the sector sweep; and after sending the first information, the transceiver is further configured to: receive a sector sweep frame that is sent by a STA within coverage of the apparatus in the first time period (Bang, FIG. 5 and paragraph [0081]; “Additionally, referring to FIG. 5, the number of short SSW frames that can be transmitted within one SSW slot in the legacy 802.11ad may be fixed, and the A-BFT length/SSW slot time may be adjusted and transmitted. (More specifically, the short SSW frame may be transmitted and/or received by reducing the A-BFT length).”).

	
Allowable Subject Matter



Claims 4, 5, 11, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach, “wherein the first information is further used to indicate a second time period occupied by the at least one second AP to send second information; and the method further comprises: receiving, by the first AP, the second information that is sent by the at least one second AP in the second time period, wherein the second information is used to indicate a first sector selection result, and the first sector selection result is obtained by performing sector sweep in the first time period.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/               Examiner, Art Unit 2631   

/SHUWANG LIU/               Supervisory Patent Examiner, Art Unit 2631